Citation Nr: 0621916	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for residuals of right 
ankle sprains.

3.  Entitlement to service connection for residuals of left 
ankle sprains.

4.  Entitlement to non-service connected pension benefits.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from September 1997 
to December 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 1999 by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2001, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in March 2006.

The issue of entitlement to non-service connected pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Chronic paranoid schizophrenia had onset during the 
veteran's period of active military service.

2.  There is no competent medical evidence of record showing 
a diagnosis of current disability of the veteran's right 
ankle or of his left ankle.


CONCLUSIONS OF LAW

1.  Paranoid schizophrenia was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of right ankle sprains were not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  Residuals of left ankle sprains were not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist.  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the veteran in April 
2002 and July 2004 by the RO satisfied the statutory and 
regulatory duty to notify provisions.  The veteran has been 
afforded psychiatric and orthopedic examinations, and there 
is no indication in the record that additional evidence 
material to the issues decided herein which is not part of 
the veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claims decided herein.  The 
adjudication of the veteran's claims on appeal was prior to 
the enactment of the Veterans Claims Assistance Act of 2000.  
The VCAA notice provided to the veteran by the RO was the 
kind of remedial notice which the Court found in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), to be permissible under 
the applicable statute and regulations.  

Legal Criteria.  In order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in line of duty in the active military service or, 
if pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection presupposes a diagnosis of a current 
disease.  Rabideau
 v. Derwinski, 2 Vet. App. 141, 143 (1992).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Analysis.  With regard to the veteran's claim for service 
connection for psychiatric disability, although his service 
medical records do not show treatment for or a diagnosis of 
an acquired psychiatric disorder, those records do document 
that, in August 1998, the veteran was seen at a service 
department mental health service for an intake/screening 
interview.  

In the report of a VA mental disorders examination in May 
1999, the examining physician stated that, "It is too early 
to find out what is going on with this guy" and diagnosed, 
"Paranoid state?  Paranoid personality?"

In a statement received in February 2000, the veteran's 
mother said that, from his letters and telephone calls to her 
while he was serving on active duty in the Army, she noticed 
"a mental transformation" in her son.

In September 2005, as had been requested by the Board's March 
2001 remand of the case, the veteran underwent another VA 
psychiatric examination.  In her examination report, the 
examining physician, who stated that she had reviewed the 
pertinent records in the veteran's claims file, diagnosed 
chronic paranoid schizophrenia and stated her medical opinion 
that, "It is more likely than not that the stress of being 
away from home for the first time along with the stress of 
expectations of the military triggered full blown psychotic 
symptoms in this claimant."  

The findings and opinion of the VA psychiatric examiner in 
September 2005 support the veteran's claim for service 
connection for psychiatric disability.  As there is no 
contrary medical opinion of record, the preponderance of the 
competent and credible evidence of record is in favor of the 
claim, and entitlement to service connection for paranoid 
schizophrenia is established.  See 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005). 

With regard to the claims for service connection for 
residuals of right ankle sprains and left ankle sprains, the 
veteran's service medical records do show findings of 
bilateral ankle sprains in June 1998 and thereafter.  
However, at a VA joints examination in May 1999, the 
diagnosis was status post ankle sprains, bilaterally, no 
residual impairment.  VA X-rays of the veteran's ankles in 
September 2005 were normal.  Furthermore, the diagnoses at a 
VA joints examination in September 2005 were normal right 
ankle without neurologic or mechanical deficits and normal 
left ankle without neurologic or mechanical deficits, and the 
examining physician reported that the veteran's repetitive 
use of his ankles would not result in impairment of function 
of his ankles, which were objectively normal and he had no 
restrictions of the use of his ankles for the purpose of the 
activities of daily living or for work.  The VA examiner 
reported a conclusion that the veteran's subjective complaint 
of persistent bilateral ankle pain was not consistent with 
the entirely normal clinical examination and the normal X-ray 
study of his ankles.

The veteran is not entitled to service connection for 
residuals of sprain of the right ankle or for residuals of 
sprain of the left ankle because there is no diagnosis of a 
current disability of either ankle, see Rabideau, supra.  For 
that reason, entitlement to service connection for residuals 
of right ankle sprains and residuals of left ankle sprains is 
not established.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  As the preponderance of the 
evidence is against the veteran's claims for service 
connection for residuals of ankle sprains, the benefit of the 
doubt doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002). 


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.

Entitlement to service connection for residuals of right 
ankle sprains is denied.

Entitlement to service connection for residuals of left ankle 
sprains is denied.



REMAND

In a supplemental statement of the case which the RO 
furnished to the appellant in December 2005, the RO cited 
38 U.S.C.A. § 5303A regarding minimum active-duty service 
requirements for pension purposes and held that the veteran's 
claim for pension benefits lacked legal merit as 24 months of 
active military service or full term of enlistment was not 
shown nor was his discharge due to hardship or as a result of 
service-connected disability.  The RO must readjudicate the 
veteran's claim for pension benefits in light of the fact 
that this decision grants service connection for 
schizophrenia.

Accordingly, the case is REMANDED to the AMC for the 
following action:

The AMC should re-adjudicate the remanded 
claim of entitlement to non-service 
connected pension benefits in light of the 
grant of service connection for 
schizophrenia and based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


